Citation Nr: 0837416	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 1977 
and from January 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran provided testimony at a September 2008 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.

Subsequent to the September 2008 Board hearing, the veteran 
submitted evidence pertinent to his claim.  He also waived 
initial consideration of that evidence by the RO.  The Board 
will proceed to adjudicate his claim with consideration of 
all evidence of record.  See 38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

Left ear hearing loss is manifested, at most, by an average 
puretone threshold of 19 decibels with speech discrimination 
of 100 percent.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23, 353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A. § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for left ear hearing loss.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the veteran's left ear hearing loss disability, 
the original claim in which the veteran sought to establish 
service connection and receive compensation for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The VCAA duty to notify was mostly satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all three notice elements. The June 2004 letter was sent 
prior to the initial RO decision in this matter.  That letter 
informed the veteran of the evidence needed to substantiate 
his claim for service connection and of the veteran's and 
VA's respective duties for obtaining evidence.  

It is acknowledged that the duty to notify with regard to how 
VA assigns disability ratings and effective dates for a claim 
for service connection was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.   Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

The VCAA duty to notify with regard to assignment of 
disability ratings was satisfied subsequent to the initial RO 
decision by way of a letter sent to the veteran in June 2008.  
The letter informed the veteran of what evidence was required 
to substantiate the claim as far as assigning a initial 
disability rating.  It also provided examples of the types of 
medical and lay evidence that he could submit, or request VA 
to obtain, that are relevant to establishing a disability 
rating.  Thus, the notice defect with respect to disability 
ratings was cured.

Although the June 2008 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice with respect to disability 
ratings.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of an SSOC issued in July 2008, 
after the notice was provided.  Indeed, the veteran submitted 
additional evidence subsequent to the September 2008 Board 
hearing, and he waived RO consideration of that evidence.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed and decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

The Board recognizes that the veteran does not have effective 
date notice and thus, that defect in notice remains.  
However, according to his DD 214 of record, the veteran was 
discharged from active service on June 17, 2003.  The RO 
assigned an effective date for the veteran's left ear hearing 
loss disorder of June 18, 2003.  No earlier effective date is 
allowable by law.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. 3.400 (2007).  Therefore, there is no prejudice to the 
veteran with respect to notice as to how VA assigns effective 
dates.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records and VA outpatient treatment records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  An 
appropriate audiological examination was afforded the veteran 
in July 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating

Service connection for left ear hearing loss was granted in 
August 2005.  A noncompensable disability rating was assigned 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
the two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based on a single, incomplete, or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in cases where the veteran either disagrees with 
the initial rating assigned, as in this case, or seeks an 
increased rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Of record are audiometric test results from a VA examination 
conducted in July 2005 and from the audiology clinic 
following self referral by the veteran in February 2008.  In 
August 2005, the RO applied the results of the July 2005 
examination to determine a disability evaluation of the 
veteran's left ear.  The February 2008 examination results 
are more favorable to the veteran than the July 2005 results.  
On the audiological evaluation in February 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
10
25
14
LEFT
10
10
45
65
33

The Board notes that the February 2008 examiner indicated on 
her report that the puretone averages were 11 for the right 
ear and 19 for the left ear.  These figures do not correspond 
to the audiometric measurements reported on the examination.  
The puretone averages listed in the chart above are the sums 
of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 
Hertz, for each ear, divided by four, in accordance with 
38 C.F.R. § 4.85(d).  

Furthermore, the Board does not violate the Colvin doctrine 
by recalculating the puretone averages of the veteran's 
February 2008 audiological examination.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions).  Calculating the averages of puretone 
thresholds involves only arithmetic, not a medical 
conclusion.

Rating the veteran's hearing disorder using either the 
puretone averages noted on the February 2008 audiological 
examination report or the recalculated puretone averages 
would not result in a compensable rating.  The veteran's 
recalculated puretone averages for the right and left ear 
were 14 and 33 decibels, respectively.  Speech discrimination 
was 100 percent for both ears.  None of the audiometric test 
results fell into one of the exceptional patterns of hearing 
loss stated in 38 C.F.R. § 4.86.  

Application of Table VI results in an assignment of Roman 
Numeral I for each ear.  Application of Table VII results in 
a "0" percent or non-compensable evaluation under 38 C.F.R. 
§ 4.85.  Accordingly, the veteran's left ear hearing loss 
does not warrant a compensable rating.

A hearing was afforded to the veteran in September 2008.  
There, the veteran discussed how his hearing loss is 
affecting his employment.  Hearing transcript at 3.  This 
marginally raises the issue of whether extraschedular 
consideration is warranted.  Thus, the Board will examine 
whether the veteran's disability on appeal warrants referral 
for extraschedular consideration.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

During the September 2008 hearing, the veteran stated that 
due to his hearing disability and his inability to hear tones 
of a certain beat, he now accepts employment as an 
electrician rather than an electronic technician, which he 
considers a "step down."  Hearing transcript at 3.  When 
asked to clarify, the veteran testified that the pay level 
for an electronic technician is approximately $10,000 to 
$20,000 more per year than an electrician.  Id. at 4.  In 
effect, the veteran claims that the rating schedule is 
inadequate to rate his hearing loss disability by showing an 
asserted gap between his income as an electrician and the 
income of an electronic technician.  

The veteran's contention that his left ear hearing loss is 
not appropriately compensated is without merit.  His 
contention is based on the faulty proposition that a 
schedular rating for a service-connected disability is not 
adequate unless it compensates the veteran for the actual 
individualized income that is not realized but for that 
disability.  In Thun, the Court noted that under VA's rating 
schedule, the actual wages or income earned by a particular 
veteran are not considered relevant to the calculation of the 
average impairment of earning capacity caused by a 
disability.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).  
Further, given that the average impairment in earning 
capacity is the standard, within the current rating schedule, 
many veterans receiving benefits may experience a greater or 
lesser impairment of earning capacity than average as a 
result of their disability.  However, the Court found that 
extraschedular consideration cannot be used to undo the 
approximate nature that results from the rating system based 
on average impairment of earning capacity authorized by 
Congress.  Id., citing 38 U.S.C. § 1155 (granting Secretary 
authority to adopt schedule based upon the average 
impairments of earning capacity).  Thus, 38 C.F.R. 
§ 3.321(b)(1) does not contemplate or require a calculation 
of the income that may not have been realized because of a 
service-connected disability.  Id. at 117.

Accordingly, the Board finds that the rating schedule 
adequately corresponds to the symptomatology and severity of 
the veteran's hearing loss disability under 38 C.F.R. § 4.85, 
as discussed above.  The first criterion of the Thun analysis 
is not satisfied and the Board finds that referral for an 
extraschedular rating is not warranted.  

All evidence of record shows that the veteran's left ear 
hearing loss is appropriately evaluated as noncompensable.  
The preponderance of the evidence of record is against a 
grant of a compensable evaluation for the disorder that is 
the subject of this appeal, and his claim must be denied. The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

ORDER

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


